          Case 7:20-cv-00061-CDL-MSH Document 50 Filed 11/04/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                    VALDOSTA DIVISION

ANDREA MANRIQUE YARURO,                             *

                      Petitioner,                   *
v.                                                      Case No. 7:20-CV-61(CDL)
                                                    *
WARDEN, IRWIN COUNTY DETENTION
CENTER, et al.,                                     *

                  Respondents.         *
___________________________________
                                   JUDGMENT

       Pursuant to this Court’s Order dated November 4, 2020, having accepted the recommendation of

the United States Magistrate Judge, in its entirety, JUDGMENT is hereby entered dismissing this action.

       This 4th day of November, 2020.

                                            David W. Bunt, Clerk


                                            s/ S. B. DeCesare, Deputy Clerk
